              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADRIANA RISSER,                                 CIVIL ACTION
        Plaintiff,

      v.                                        No. 18-4758

ANDREW SAUL,
        Defendant.

                                   ORDER

      AND NOW, this 8th day of November 2019, upon consideration of

Plaintiffs Motion for Attorney Fees (ECF No. 24) and Defendant's Response (ECF

No. 25), and in accordance with the accompanying memorandum, it is hereby

ORDERED that Plaintiffs Motion for Attorney Fees (ECF No. 24) is DENIED.



                                                BY THE COURT:
